            Case 2:18-cv-00525-RSL Document 153 Filed 11/23/20 Page 1 of 1




 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
 5                        WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 6
       ADRIENNE BENSON, et al.,                        Case No. C18-0525RSL
 7

 8                         Plaintiffs,                 ORDER
 9                          v.
10
       DOUBLE DOWN INTERACTIVE, LLC,
11     et al.,
12
                           Defendants.
13

14
            On August 11, 2020, the Honorable Ronald B. Leighton, former United States
15

16
     District Judge, denied defendants’ motion to certify questions to the Washington

17   Supreme Court. Defendants timely filed a motion for reconsideration. The Clerk of
18   Court is directed to renote defendants’ motion for reconsideration (Dkt. # 133) on the
19
     Court’s calendar for Friday, December 11, 2020. Plaintiff may file a response by 5:00
20
     pm on Tuesday, December 8, 2020. Defendant’s reply, if any, is due on or before the
21

22   note date.
23          Dated this 23rd day of November, 2020.
24

25
                                              Robert S. Lasnik
26                                            United States District Judge
27

28    ORDER - 1
